DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action has been issued in response to Applicant’s Communication of application S/N 16/270,928 filed on December 16, 2020. Claims 1 to 20 are pending with the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to claim 1, the claim recites a method for generating a unified knowledge graph, comprising: receiving entity data from a data source comprising a plurality of entities; forming a plurality of type-specific groups of entities based on the received entity data; for each respective type-specific group of entities of the plurality of type- specific groups of entities: disambiguating the entities within the respective type-specific group of entities to identify one or more sets of related entities within the type-specific group; creating a master node for every set of related entities of the one or more sets of related entities; creating entity relationships between the master node for each respective set of related entities and each of the entities in the respective set of entities; and exporting the master node for every set of related entities of the one or more sets of related entities, the entity relationships, and the entities within the respective type-specific group to a type-specific subgraph; and forming a unified knowledge graph based on a plurality of type-specific subgraphs, wherein the unified knowledge graph 
The limitations directed towards forming a plurality of type-specific groups of entities based on the received entity data, for each respective type-specific group of entities of the plurality of type- specific groups of entities, disambiguating the entities within the respective type-specific group of entities to identify one or more sets of related entities within the type-specific group, creating a master node for every set of related entities of the one or more sets of related entities, creating entity relationships between the master node for each respective set of related entities and each of the entities in the respective set of entities, forming a unified knowledge graph based on a plurality of type-specific subgraphs, wherein the unified knowledge graph comprises only master nodes associated with each of related entities in each type-specific subgraph, and a number of nodes in the unified knowledge graph is less than a sum of the number of nodes in each type-specific subgraph is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. That is, other than reciting receiving entity data from a data source comprising a plurality of entities and exporting the master node for every set of related entities of the one or more sets of related entities, the entity relationships, and the entities within the respective type-specific group to a type-specific subgraph, nothing in the claim precludes these steps from practically being performed in the mind and/or by a human with pen and paper.
For example, but for the limitations stating “receiving entity data from a data source comprising a plurality of entities” and “exporting the master node for every set of related entities of the one or more sets of related entities, the entity relationships, and the entities within the respective type-specific group to a type-specific subgraph”, the mention of “forming”, “disambiguating”, and “creating”,  in the context of this claim, encompasses a user mentally grouping entities based on type and thinking of 
The judicial exception is not integrated into a practical application by additional elements. In particular, claim 1 recites receiving entity data from a data source comprising a plurality of entities and exporting the master node for every set of related entities of the one or more sets of related entities, the entity relationships, and the entities within the respective type-specific group to a type-specific subgraph. Receiving entity data from a data source comprising a plurality of entities and exporting the master node for every set of related entities of the one or more sets of related entities, the entity relationships, and the entities within the respective type-specific group to a type-specific subgraph is considered by the examiner to be mere data gathering such that it amounts to no more than insignificant extra solution activity and it merely confines the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea. These elements do not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea.
This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, receiving entity data from a data source comprising a plurality of entities and exporting the master node for every set of related entities of the one or more sets of related entities, the entity relationships, and the entities within the respective type-specific group to a type-specific subgraph is interpreted to be well understood, routine and conventional activity (Receiving or transmitting data over a network e.g., using the internet to gather data, Symantec (see MPEP 2106.05(d))). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. To further elaborate, the additional limitation of receiving entity data from a data source comprising a plurality of entities and exporting the master node for every set of related entities of the one or more sets of related entities, the entity relationships, and the entities within the respective type-specific group to a type-specific subgraph does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use. Claim 1 is not patent eligible.
With respect to claim 8, the claim recites a processing system, comprising: a memory storing computer-executable instructions; a processor configured to execute the computer-executable instructions and cause the processing system to perform a method for generating a unified knowledge graph, the method comprising: receiving entity data from a data source comprising a plurality of entities; forming a plurality of type-specific groups of entities based on the received entity data; for each respective type-specific group of entities of the plurality of type- specific groups of entities: disambiguating the entities within the respective type-specific group of entities to identify one or more sets of related entities within the type-specific group; creating a master node for every set of related entities of the one or more sets of related entities; creating entity relationships between the master node for each respective set of related entities and each of the entities in the respective set of entities; and exporting the master node for every set of related entities of the one or more sets of related entities, the entity relationships, and the entities within the respective type-specific group to a type-specific subgraph; and forming a unified knowledge graph based on a plurality of type-specific subgraphs, wherein the unified knowledge graph comprises only master nodes associated with each of related entities in each type-specific subgraph, and a number of nodes in the unified knowledge graph is less than a sum of the number of nodes in each type-specific subgraph.

For example, but for the limitations stating “a processing system, comprising: a memory storing computer-executable instructions; a processor configured to execute the computer-executable instructions and cause the processing system to perform a method for generating a unified knowledge graph, the method comprising: receiving entity data from a data source comprising a plurality of entities” and “exporting the master node for every set of related entities of the one or more sets of 
The judicial exception is not integrated into a practical application by additional elements. In particular, claim 8 recites a processing system, comprising: a memory storing computer-executable instructions; a processor configured to execute the computer-executable instructions and cause the processing system to perform a method for generating a unified knowledge graph, the method comprising: receiving entity data from a data source comprising a plurality of entities and exporting the master node for every set of related entities of the one or more sets of related entities, the entity relationships, and the entities within the respective type-specific group to a type-specific subgraph. A processing system, comprising: a memory storing computer-executable instructions; a processor configured to execute the computer-executable instructions and cause the processing system to perform a method for generating a unified knowledge graph, the method comprising: receiving entity data from a data source comprising a plurality of entities and exporting the master node for every set of related entities of the one or more sets of related entities, the entity relationships, and the entities within the respective type-specific group to a type-specific subgraph as recited in claim 8 is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of receiving and transmitting). Receiving entity data from a data source comprising a plurality of entities and exporting the master node for every set of related entities of the one or more sets of related entities, the entity relationships, and the entities within the respective type-specific group to a type-specific subgraph is considered by the examiner to be mere data gathering such that it amounts to no more than 
This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, a processing system, comprising: a memory storing computer-executable instructions; a processor configured to execute the computer-executable instructions and cause the processing system to perform a method for generating a unified knowledge graph, the method comprising: receiving entity data from a data source comprising a plurality of entities and exporting the master node for every set of related entities of the one or more sets of related entities, the entity relationships, and the entities within the respective type-specific group to a type-specific subgraph as recited in claim 8 is recited at a high level of generality to apply the exception using generic computer components. Receiving entity data from a data source comprising a plurality of entities and exporting the master node for every set of related entities of the one or more sets of related entities, the entity relationships, and the entities within the respective type-specific group to a type-specific subgraph is interpreted to be well understood, routine and conventional activity (Receiving or transmitting data over a network e.g., using the internet to gather data, Symantec (see MPEP 2106.05(d))). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. To further elaborate, the additional limitation of receiving entity data from a data source comprising a plurality of entities and exporting the master node for every set of related entities of the one or more sets of related entities, the entity relationships, and the entities within the respective type-specific group to a type-specific subgraph does not impose a meaningful limit 
With respect to claim 15, the claim recites a non-transitory computer-readable medium comprising computer-executable instructions that, when executed by a processor of a processing system, cause the processing system to perform a method for generating a unified knowledge graph, the method comprising: receiving entity data from a data source comprising a plurality of entities; forming a plurality of type-specific groups of entity data based on the received entity data; for each respective type-specific group of entity data of the plurality of type- specific groups of entity data: disambiguating the entity data within the respective type-specific group of entity data; creating a plurality of entity relationships based on the disambiguated entity data; and exporting the plurality of entity relationships to a type-specific subgraph; and forming a unified knowledge graph based on a plurality of type-specific subgraphs, wherein each type-specific subgraph of the plurality of type-specific subgraphs is associated with a single type-specific group of entity data of the plurality of type-specific groups of entity data.
The limitations directed towards forming a plurality of type-specific groups of entities based on the received entity data, for each respective type-specific group of entities of the plurality of type- specific groups of entities, disambiguating the entities within the respective type-specific group of entities to identify one or more sets of related entities within the type-specific group, creating a master node for every set of related entities of the one or more sets of related entities, creating entity relationships between the master node for each respective set of related entities and each of the entities in the respective set of entities, forming a unified knowledge graph based on a plurality of type-specific subgraphs, wherein the unified knowledge graph comprises only master nodes associated with each of related entities in each type-specific subgraph, and a number of nodes in the unified knowledge graph is less than a sum of the number of nodes in each type-specific subgraph is a process that, under 
For example, but for the limitations stating “a non-transitory computer-readable medium comprising computer-executable instructions that, when executed by a processor of a processing system, cause the processing system to perform a method for generating a unified knowledge graph, the method comprising: receiving entity data from a data source comprising a plurality of entities” and “exporting the master node for every set of related entities of the one or more sets of related entities, the entity relationships, and the entities within the respective type-specific group to a type-specific subgraph”, the mention of “forming”, “disambiguating”, and “creating”,  in the context of this claim, encompasses a user mentally grouping entities based on type and thinking of relationship between entities. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application by additional elements. In particular, claim 15 recites a non-transitory computer-readable medium comprising computer-executable instructions that, when executed by a processor of a processing system, cause the processing system to perform a method for generating a unified knowledge graph, the method comprising: 
This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, a non-transitory computer-readable medium comprising computer-executable instructions that, when executed by a processor of a processing system, cause the processing system to perform a method for generating a unified knowledge graph, the method Symantec (see MPEP 2106.05(d))). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. To further elaborate, the additional limitation of receiving entity data from a data source comprising a plurality of entities and exporting the master node for every set of related entities of the one or more sets of related entities, the entity relationships, and the entities within the respective type-specific group to a type-specific subgraph does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use. Claim 15 is not patent eligible.
With respects to claims 2, 9, and 16, the limitations are directed towards consolidating entity relationships across the plurality of type-specific subgraphs; and creating a database entry in a relationship database relating to any consolidated relationship. These additional limitations are not tied into a practical application because they are interpreted to be insignificant extra solution activity and are considered to be well-understood, routine, and conventional (Storing and retrieving information in memory, Versata (see MPEP 2106.05(d))). Claims 2, 9, and 16, do not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception.

With respects to claims 4, 11, and 18, the limitations are directed towards disambiguating the entities within the respective type-specific group of entities to identify one or more sets of related entities within a type-specific group comprises: determining a blocked data set from the entity data in the respective type-specific group of entities based on a blocking parameter, wherein: the blocked data set comprises data regarding a first set of entities, and the first set of entities is a subset of a second set of entities represented in the respective type-specific group of entities; and matching at least two entities in the first set of entities in the blocked data set. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can determine blocked data set from the entity data in the respective type-specific group of entities based on a blocking parameter, wherein the blocked data set comprises data regarding a first set of entities, and the first set of entities is a subset of a second set of entities represented in the respective type-specific group of entities and matching at least two entities in the first set of entities in the blocked data set. Therefore, claims 4, 11, and 18, do not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception.
With respects to claims 5, 12, and 19, the limitations are directed towards matching the at least two entities in the first set of entities in the blocked data set comprises matching the at least two 
With respects to claims 6, 13, and 20, the limitations are directed towards matching the at least two entities in the first set of entities in the blocked data set comprises matching the at least two entities based on a machine learning algorithm. These elements further elaborate the abstract idea and merely confine the claim to a particular technological environment or field of use. Therefore, claims 5, 12, and 19, do not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception.
With respects to claims 7 and 14, the limitations are directed towards he machine learning algorithm is a clustering algorithm. These elements further elaborate the abstract idea and merely confine the claim to a particular technological environment or field of use. Therefore, claims 5, 12, and 19, do not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonmez et al. (US Publication No.: US 20150095303 A1) hereinafter Sonmez, in view of Agarwal et al. (U.S. Publication No.: US 20190236215 A1) hereinafter Agarwal, and further in view of Ravizza et al. (U.S Patent No.: US 10621368 B2) hereinafter Ravizza.
As to claim 1:
Sonmez discloses:
A method for generating a unified knowledge graph [Paragraph 0005 teaches a method for building a user-customizable knowledge base], comprising: 
receiving entity data from a data source comprising a plurality of entities [Paragraph 0005 teaches acquiring data related to a plurality of entities from a plurality of heterogeneous data sources based on a customized acquisition configuration]; 
disambiguating the entities of entities of to identify one or more sets of related entities; [Paragraph 0026 teaches data from multiple sources may be cleaned or normalized to have the same format. For example, an extracted address "37 MAIN STREET" may need to be transformed into "37 Main St." to fit into a naming convention of existing data sources. Note: The examiner interprets the cleaning and normalizing data to be the claimed disambiguating the entities, wherein the examiner reasonably interprets data cleaned normalized from to be an identification of one or more sets of related entities.];
creating a master node for every set of related entities of the one or more sets of related entities [Paragraph 0040 teaches the graph database 610 contains information or contents centered around the entity of movie Fight Club, describing its music producer and lead actor Brad Pitt. The graph database 620 contains information centered around the entity of another movie Ocean's Twelve, describing its director and lead actor George Clooney. 

creating entity relationships between the master node for each respective set of related entities and each of the entities in the respective set of entities [Paragraph 0040 teaches the graph database 610 contains information or contents centered around the entity of movie Fight Club, describing its music producer and lead actor Brad Pitt. The graph database 620 contains information centered around the entity of another movie Ocean's Twelve, describing its director and lead actor George Clooney. 
Note: The examiner interprets the entities, Fight Club and Oceans Twelve, to read on the claimed creating a master node, wherein information centered around Fight Club and Oceans Twelve individually are interpreted to be master or prime node because the music producer and lead actor Brad Pitt entities centered around and connected to Fight Club read on the claimed related entities of the one or more sets of related entities. The connections between Fight Club and the entities or information surrounding Fight Club are interpreted to read on the claimed creating entity relationships between the master node for each respective set of related entities and each of the entities in the respective set of entities.]; and
forming a unified knowledge graph based on a plurality of subgraphs, [Paragraph 0040 teaches the knowledge base 600 may be generated by integrating a number of graph databases including graph databases 610, 620, 630, and 640. Thus, mapping relationships between the entities of different graph databases may lead to the entity-centric knowledge base 600 with enriched information related to its entities. Paragraph 0041 and Figure 7 teach data from various sources for each entity may be unified to 

Sonmez discloses most of the limitation as set forth in claim 1 but does not appear to expressly disclose exporting the node for every set of related entities of the one or more sets of related entities, the entity relationships, and the entities within the respective type-specific group to a type-specific subgraph, forming a plurality of type-specific groups of entities based on the received entity data; for each respective type-specific group of entities of the plurality of type- specific groups of entities, type-specific group, respective type-specific groups, and each type specific subgraph.
Agarwal discloses: 
exporting the node for every set of related entities of the one or more sets of related entities, the entity relationships, and the entities within the respective type-specific group to a type-specific subgraph [Paragraph 0012 teaches dividing an input graph of nodes into a plurality of first type 
forming a plurality of type-specific groups of entities based on the received entity data; for each respective type-specific group of entities of the plurality of type- specific groups of entities, type-specific group, and respective type-specific groups [Paragraph 0122 teach an entity is, in a general sense, a description of some sort of real word object or item. That is, an entity is a representation of a real-world concept versus a Web document, for example. Entities sharing common attributes may be grouped into entity types];
each type specific subgraph [Paragraph 0012 teaches dividing an input graph of nodes into a plurality of first type subgraphs and generating one or more first type clusters for each first type subgraph. Note: The examiner interprets each first type subgraph reads on the claimed each type of subgraph, wherein each first type subgraph is interpreted to be a plurality of type specific subgraphs.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sonmez, by incorporating entities sharing common attributes may be grouped into entity types and a plurality of type subgraphs, as taught by Agarwal (Paragraph 0012 and 0122), because both 

Sonmez and Argawal disclose most of the limitation as set forth in claim 1 but do not appear to expressly disclose the unified knowledge graph comprises only master nodes associated with each of related entities in each subgraph, and a number of nodes in the unified knowledge graph is less than a sum of the number of nodes in each subgraph.
Ravizza discloses:
the unified knowledge graph comprises only master nodes associated with each of related entities in each subgraph [Column 8 Lines 50-54 teach the lowest level L0 206 (i.e., the fact level in which all nodes include elementary facts) may represent a traditional knowledge graph, in which nodes are connected via links or edges, potentially with an integrated distance functions via weights of the edges. Column 8 Lines 58-65 teach each sub-graph may be represented by one node in the next higher level layer. For example, node 210 represents the sub-graph 208. The node 212 of sub-graph 208 represents an area, or a portion, of the lowest layer L0 206 of the complete knowledge graph. This way, elementary facts are all stored on the lowest layer 206 of the knowledge graph 200. The upper layers L1 204 and L2 202 include only summary nodes of the lower layer levels. 
Note: Nodes in smaller graphs that are summaries of elementary facts in larger graphs in lower layer levels are interpreted to make up the claimed unified knowledge graph, wherein the summary nodes are interpreted to be the claimed master nodes and summary nodes are interpreted read on the claimed master nodes associated with each of related entities in each subgraph. The lower level graphs made up of facts are interpreted to be the claimed subgraphs made up of entities.], and
a number of nodes in the unified knowledge graph is less than a sum of the number of nodes in each subgraph [FIG. 2:202 teaches a graph that includes only summary nodes of lower layer levels. FIG. 2:206 teaches a lower level graph that is summarized in to a single in FIG. 2:204 and graph 208 is summarized into a single node 210 in the graph in layer 202. Note: The graph in layer 202 is interpreted to have less than a sum of the number nodes in each subgraph 206 or 204. The graph in layer 202 or the graph 208 is interpreted to be the claimed unified knowledge graph and graph 206 or 208 is interpreted to be subgraphs that are interpreted read on the claimed less than a sum of the number of nodes in each subgraph.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sonmez and Aragrawal, by incorporating master nodes that summarize subgraphs and represent the subgraph in upper layer graphs, as taught by Ravizza (Column 8 Lines 58-65 and Figure 2), because all three applications are directed graph processing; incorporating master nodes that summarize subgraphs and represent the subgraph in upper layer graphs provides for the elementary facts to be stored on the lowest layer of the knowledge graph and managing access to data can be more easily applied (see Ravizza Column 8 Lines 62-64 and Column 8 Line 67-Column 9 Line 1).

As to claim 2:
Sonmez discloses:
The method of Claim 1, further comprising: consolidating entity relationships across the plurality of type-specific subgraphs [Paragraph 0039 teaches multiple data fields for the same entity-related information may be combined or consolidated. Paragraph 0040 teaches the graph databases 610 and 620 may be integrated by specifying relationships linking the graph databases. Note: graph databases 610 and 620 are interpreted to be the claimed plurality of type-specific subgraphs. Combining ; and creating a database entry in a relationship database relating to any consolidated relationship [Paragraph 0040 teaches the graph databases 610 and 620 may be integrated by specifying relationships linking the graph databases. Mapping relationships between the entities of different graph databases may lead to the entity-centric knowledge base 600 with enriched information related to its entities.. Note: The examiner interprets the entity-centric knowledge base to be the claimed relationship database relating to any consolidated relationship and integrating, linking, mapping, is interpreted to be the claimed creating a database entry in a relationship database.]

As to claim 3:
Sonmez and Agarwal discloses all of the limitation as set forth in claim 1.
Agarwal also discloses: 
The method of Claim 1, wherein forming a plurality of type-specific groups of entity based on the received entity data comprises: 
determining a type for each respective entity of the plurality of entities based on a label associated with the respective entity [Paragraph 0122 teach an entity is, in a general sense, a description of some sort of real word object or item. That is, an entity is a representation of a real-world concept versus a Web document, for example. Entities sharing common attributes may be grouped into entity types. Note: The entity types based on shared attributes is interpreted to be the claimed determining a type for each respective entity of the plurality of entities based on a label associated with the respective entity, wherein the attributes are interpreted to be the claimed labels.];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sonmez, by incorporating Entities sharing common attributes may be grouped into entity 


As to claim 4:
Sonmez discloses:
The method of Claim 1, wherein disambiguating the entities within the respective type-specific group of entities to identify one or more sets of related entities within a type-specific group comprises: 
determining a blocked data set from the entity data based on a blocking parameter, wherein:23Client Ref. No.: 1911227US P+S Ref. No.: INTU/0368USthe blocked data set comprises data regarding a first set of entities, and the first set of entities is a subset of a second set of entities [Paragraph 0026 teaches extract entity-related data, map the data to a corresponding domain ontology and store the data in a Hadoop Distributed File System (HDFS) 256 for post processing. Note: Extracted entity related and mapping the data to domain ontology is interpreted to be the claimed determining a blocked data set and mapping the data corresponding to a corresponding domain ontology is interpreted to be blocking parameter is interpreted to be the claimed determining a blocked data set based on a blocking parameter. The domain ontology is interpreted to be the claimed blocking parameter, wherein the domain ontology is used to map the data to a corresponding domain ontology. In other words, the mapping is based on the domain ontology, therefore making it a parameter in which to base the mapping. The extracted entity related data is interpreted to be the claimed second set of entities and the mapped entitity-related data to corresponding domain ontology is interpreted to be the claimed first set of entities. The corresponding ; and matching at least two entities in the first set of entities in the blocked data set [Paragraph 0026 teaches the data cleaning and filtering unit 232 may filter duplicative or incomplete entities. Note: Duplicative entities is interpreted to be the claimed matching at least two entities, wherein the data cleaning and filtering is interpreted to be a post-processing step, therefore the duplicate entries are from within the mapped corresponding domain ontologies].

Sonmez and Agarwal discloses all of the limitation as set forth in claim 15.
Agarwal also discloses: 
entity data in the respective type-specific group, represented in the respective type-specific group of entities [Paragraph 0122 teach an entity is, in a general sense, a description of some sort of real word object or item. That is, an entity is a representation of a real-world concept versus a Web document, for example. Entities sharing common attributes may be grouped into entity types. Note: The entity types based on shared attributes is interpreted to be the claimed type-specific group of entities.];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sonmez, by incorporating entities sharing common attributes may be grouped into entity types, as taught by Agarwal (Paragraph 0122), because both applications are directed to entity processing; incorporating entities sharing common attributes may be grouped into entity types improved data graph processing that can improve the accuracy and effectiveness of the conventional query-term based query recommendation systems (see Agarwal Paragraph 0009).



Sonmez discloses:
The method of Claim 4, wherein matching the at least two entities in the first set of entities in the blocked data set comprises
matching the at least two entities based on at least one identical attribute associated with each entity [Paragraph 0029 teaches different formats of an identical field (e.g., an address or movie title) retrieved from different sources may be unified to remove duplication. Note: Identical fields is interpreted to be the claimed identical attributes associated with each entity, wherein identical is interpreted to be the claimed matching.]

As to claim 6:
Sonmez discloses:
The method of Claim 4, wherein matching the at least two entities in the first set of entities in the blocked data set comprises matching the at least two entities based on a machine learning algorithm [Paragraph 0022 teaches data system may acquire, extract, and analyze knowledge, and may further link distributed knowledge bases together by using natural language processing, semantic web, and machine learning technologies, and the support of Big Data Infrastructure. Paragraph 0026 teaches the data cleaning and filtering unit 232 may filter duplicative or incomplete entities. Paragraph 0029 teaches different formats of an identical field (e.g., an address or movie title) retrieved from different sources may be unified to remove duplication. Note: Machine learning technologies used in cited references data system is reasonably interpreted include the use of machine learning technologies to accomplish identification of identical fields or duplicative entities.]

As to claim 7:

The method of Claim 6, wherein the 
machine learning algorithm [Paragraph 0022 teaches data system may acquire, extract, and analyze knowledge, and may further link distributed knowledge bases together by using natural language processing, semantic web, and machine learning technologies, and the support of Big Data Infrastructure. Paragraph 0026 teaches the data cleaning and filtering unit 232 may filter duplicative or incomplete entities. Paragraph 0029 teaches different formats of an identical field (e.g., an address or movie title) retrieved from different sources may be unified to remove duplication.] is a 

Sonmez and Agarwal discloses all of the limitation as set forth in claim 1, 4, and 6.
Agarwal also discloses: 
clustering algorithm [Paragraph 0039 teaches one tool for identifying and exploiting the relationships between nodes connected in a graph is clustering. In such clustering, pairwise connection between two nodes indicates a similarity or affinity between them. Conversely, pairwise disconnection represents a dissimilarity. A goal of graph clustering is to partition the nodes into clusters in which the nodes within the same cluster have more connections than those in other clusters].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sonmez, by incorporating tool for identifying and exploiting the relationships between nodes connected in a graph is clustering, as taught by Agarwal (Paragraph 0039), because both applications are directed to entity processing; incorporating tool for identifying and exploiting the relationships between nodes connected in a graph is clustering can improve the accuracy and effectiveness of the conventional query-term based query recommendation systems (see Agarwal Paragraph 0009).


As to claim 8:
Sonmez discloses:
A processing system, comprising: a memory storing computer-executable instructions; a processor configured to execute the computer-executable instructions and cause the processing system to perform a method for generating a unified knowledge graph, the method comprising: 
receiving entity data from a data source comprising a plurality of entities [Paragraph 0005 teaches acquiring data related to a plurality of entities from a plurality of heterogeneous data sources based on a customized acquisition configuration]; 
disambiguating the entities of entities of to identify one or more sets of related entities; [Paragraph 0026 teaches data from multiple sources may be cleaned or normalized to have the same format. For example, an extracted address "37 MAIN STREET" may need to be transformed into "37 Main St." to fit into a naming convention of existing data sources. Note: The examiner interprets the cleaning and normalizing data to be the claimed disambiguating the entities, wherein the examiner reasonably interprets data cleaned normalized from to be an identification of one or more sets of related entities.];
creating a master node for every set of related entities of the one or more sets of related entities [Paragraph 0040 teaches the graph database 610 contains information or contents centered around the entity of movie Fight Club, describing its music producer and lead actor Brad Pitt. The graph database 620 contains information centered around the entity of another movie Ocean's Twelve, describing its director and lead actor George Clooney. 
Note: The examiner interprets the entities, Fight Club and Oceans Twelve, to read on the claimed creating a master node, wherein information centered around Fight Club and Oceans Twelve individually are interpreted to be master or prime node because the music producer and lead actor Brad 
creating entity relationships between the master node for each respective set of related entities and each of the entities in the respective set of entities [Paragraph 0040 teaches the graph database 610 contains information or contents centered around the entity of movie Fight Club, describing its music producer and lead actor Brad Pitt. The graph database 620 contains information centered around the entity of another movie Ocean's Twelve, describing its director and lead actor George Clooney. 
Note: The examiner interprets the entities, Fight Club and Oceans Twelve, to read on the claimed creating a master node, wherein information centered around Fight Club and Oceans Twelve individually are interpreted to be master or prime node because the music producer and lead actor Brad Pitt entities centered around and connected to Fight Club read on the claimed related entities of the one or more sets of related entities. The connections between Fight Club and the entities or information surrounding Fight Club are interpreted to read on the claimed creating entity relationships between the master node for each respective set of related entities and each of the entities in the respective set of entities.]; and
forming a unified knowledge graph based on a plurality of subgraphs, [Paragraph 0040 teaches the knowledge base 600 may be generated by integrating a number of graph databases including graph databases 610, 620, 630, and 640. Thus, mapping relationships between the entities of different graph databases may lead to the entity-centric knowledge base 600 with enriched information related to its entities. Paragraph 0041 and Figure 7 teach data from various sources for each entity may be unified to yield a single result. In step 760, based on the extracted entities, discovered entities and/or relations may be added into a knowledge base. The added entities/relations may be linked to the existing entity relations/properties. Note: The examiner interprets integrating a number of graph databases including 

Sonmez discloses most of the limitation as set forth in claim 8 but does not appear to expressly disclose exporting the node for every set of related entities of the one or more sets of related entities, the entity relationships, and the entities within the respective type-specific group to a type-specific subgraph, forming a plurality of type-specific groups of entities based on the received entity data; for each respective type-specific group of entities of the plurality of type- specific groups of entities, type-specific group, respective type-specific groups, and each type specific subgraph.
Agarwal discloses: 
exporting the node for every set of related entities of the one or more sets of related entities, the entity relationships, and the entities within the respective type-specific group to a type-specific subgraph [Paragraph 0012 teaches dividing an input graph of nodes into a plurality of first type subgraphs and generating one or more first type clusters for each first type subgraph. Paragraph 0095 teaches one or more clusters of the nodes of each first partition is generated. By way of review, non-uniform data contains underlying structure due to the heterogeneity of the data. The objective of this 
forming a plurality of type-specific groups of entities based on the received entity data; for each respective type-specific group of entities of the plurality of type- specific groups of entities, type-specific group, and respective type-specific groups [Paragraph 0122 teach an entity is, in a general sense, a description of some sort of real word object or item. That is, an entity is a representation of a real-world concept versus a Web document, for example. Entities sharing common attributes may be grouped into entity types];
each type specific subgraph [Paragraph 0012 teaches dividing an input graph of nodes into a plurality of first type subgraphs and generating one or more first type clusters for each first type subgraph. Note: The examiner interprets each first type subgraph reads on the claimed each type of subgraph, wherein each first type subgraph is interpreted to be a plurality of type specific subgraphs.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sonmez, by incorporating entities sharing common attributes may be grouped into entity types and a plurality of type subgraphs, as taught by Agarwal (Paragraph 0012 and 0122), because both applications are directed to entity processing; incorporating Entities sharing common attributes may be grouped into entity types improved data graph processing that can improve the accuracy and 

Sonmez and Argawal disclose most of the limitation as set forth in claim 8 but do not appear to expressly disclose the unified knowledge graph comprises only master nodes associated with each of related entities in each subgraph, and a number of nodes in the unified knowledge graph is less than a sum of the number of nodes in each subgraph.
Ravizza discloses:
the unified knowledge graph comprises only master nodes associated with each of related entities in each subgraph [Column 8 Lines 50-54 teach the lowest level L0 206 (i.e., the fact level in which all nodes include elementary facts) may represent a traditional knowledge graph, in which nodes are connected via links or edges, potentially with an integrated distance functions via weights of the edges. Column 8 Lines 58-65 teach each sub-graph may be represented by one node in the next higher level layer. For example, node 210 represents the sub-graph 208. The node 212 of sub-graph 208 represents an area, or a portion, of the lowest layer L0 206 of the complete knowledge graph. This way, elementary facts are all stored on the lowest layer 206 of the knowledge graph 200. The upper layers L1 204 and L2 202 include only summary nodes of the lower layer levels. 
Note: Nodes in smaller graphs that are summaries of elementary facts in larger graphs in lower layer levels are interpreted to make up the claimed unified knowledge graph, wherein the summary nodes are interpreted to be the claimed master nodes and summary nodes are interpreted read on the claimed master nodes associated with each of related entities in each subgraph. The lower level graphs made up of facts are interpreted to be the claimed subgraphs made up of entities.], and
a number of nodes in the unified knowledge graph is less than a sum of the number of nodes in each subgraph [FIG. 2:202 teaches a graph that includes only summary nodes of lower layer levels. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sonmez and Aragrawal, by incorporating master nodes that summarize subgraphs and represent the subgraph in upper layer graphs, as taught by Ravizza (Column 8 Lines 58-65 and Figure 2), because all three applications are directed graph processing; incorporating master nodes that summarize subgraphs and represent the subgraph in upper layer graphs provides for the elementary facts to be stored on the lowest layer of the knowledge graph and managing access to data can be more easily applied (see Ravizza Column 8 Lines 62-64 and Column 8 Line 67-Column 9 Line 1).

As to claim 9:
Sonmez discloses:
The processing system of Claim 8, wherein the method further comprises: consolidating entity relationships across the plurality of type-specific subgraphs [Paragraph 0039 teaches multiple data fields for the same entity-related information may be combined or consolidated. Paragraph 0040 teaches the graph databases 610 and 620 may be integrated by specifying relationships linking the graph databases. Note: graph databases 610 and 620 are interpreted to be the claimed plurality of type-specific subgraphs. Combining and consolidating entity-related information is interpreted to be the claimed consolidating entity relationships.]; and creating a database entry in a relationship database relating to any consolidated relationship [Paragraph 0040 teaches the graph databases 610 and 620 may be integrated by specifying relationships linking the graph databases. Mapping relationships between the entities of different graph databases may lead to the entity-centric knowledge base 600 with enriched information related to its entities.. Note: The examiner interprets the entity-centric knowledge base to be the claimed relationship database relating to any consolidated relationship and integrating, linking, mapping, is interpreted to be the claimed creating a database entry in a relationship database.]

As to claim 10:
Sonmez and Agarwal discloses all of the limitation as set forth in claim 8.
Agarwal also discloses: 
The processing system of Claim 8, wherein forming a plurality of type-specific groups of entity data based on the received entities comprises: determining a type for each respective entity of the plurality of entities based on a label associated with the respective entity [Paragraph 0122 teach an entity is, in a general sense, a description of some sort of real word object or item. That is, an entity is a representation of a real-world concept versus a Web document, for example. Entities sharing common attributes may be grouped into entity types. Note: The entity types based on shared attributes is interpreted to be the claimed determining a type for each respective entity of the plurality of entities based on a label associated with the respective entity, wherein the attributes are interpreted to be the claimed labels.];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sonmez, by incorporating Entities sharing common attributes may be grouped into entity types, as taught by Agarwal (Paragraph 0122), because both applications are directed to entity 

As to claim 11:
Sonmez discloses:
The processing system of Claim 8, wherein disambiguating the entities within the respective type-specific group of entities to identify one or more sets of related entities within a type-specific group comprises: 
determining a blocked data set from the entity data based on a blocking parameter, wherein:23Client Ref. No.: 1911227US P+S Ref. No.: INTU/0368USthe blocked data set comprises data regarding a first set of entities, and the first set of entities is a subset of a second set of entities [Paragraph 0026 teaches extract entity-related data, map the data to a corresponding domain ontology and store the data in a Hadoop Distributed File System (HDFS) 256 for post processing. Note: Extracted entity related and mapping the data to domain ontology is interpreted to be the claimed determining a blocked data set and mapping the data corresponding to a corresponding domain ontology is interpreted to be blocking parameter is interpreted to be the claimed determining a blocked data set based on a blocking parameter. The domain ontology is interpreted to be the claimed blocking parameter, wherein the domain ontology is used to map the data to a corresponding domain ontology. In other words, the mapping is based on the domain ontology, therefore making it a parameter in which to base the mapping. The extracted entity related data is interpreted to be the claimed second set of entities and the mapped entitity-related data to corresponding domain ontology is interpreted to be the claimed first set of entities. The corresponding domain ontology is interpreted to represent separate mappings to corresponding or separate domain ontologies, therefore teaching the claimed blocked data sets.]; and matching at least two entities in the first set of entities in the blocked data set [Paragraph 0026 teaches the data cleaning and filtering unit 232 may filter duplicative or incomplete entities. Note: Duplicative entities is interpreted to be the claimed matching at least two entities, wherein the data cleaning and filtering is interpreted to be a post-processing step, therefore the duplicate entries are from within the mapped corresponding domain ontologies].

Sonmez and Agarwal discloses all of the limitation as set forth in claim 15.
Agarwal also discloses: 
entity data in the respective type-specific group, represented in the respective type-specific group of entities [Paragraph 0122 teach an entity is, in a general sense, a description of some sort of real word object or item. That is, an entity is a representation of a real-world concept versus a Web document, for example. Entities sharing common attributes may be grouped into entity types. Note: The entity types based on shared attributes is interpreted to be the claimed type-specific group of entities.];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sonmez, by incorporating entities sharing common attributes may be grouped into entity types, as taught by Agarwal (Paragraph 0122), because both applications are directed to entity processing; incorporating entities sharing common attributes may be grouped into entity types improved data graph processing that can improve the accuracy and effectiveness of the conventional query-term based query recommendation systems (see Agarwal Paragraph 0009).

As to claim 12:
Sonmez discloses:
The processing system of Claim 11, wherein matching the at least two entities in the first set of entities in the blocked data set comprises matching the at least two entities based on at least one identical attribute associated with each entity [Paragraph 0029 teaches different formats of an identical field (e.g., an address or movie title) retrieved from different sources may be unified to remove duplication. Note: Identical fields is interpreted to be the claimed identical attributes associated with each entity, wherein identical is interpreted to be the claimed matching.]


As to claim 13:
Sonmez discloses:
The processing system of Claim 11, wherein matching the at least two entities in the first set of entities in the blocked data set comprises: matching the at least two entities based on a machine learning algorithm [Paragraph 0022 teaches data system may acquire, extract, and analyze knowledge, and may further link distributed knowledge bases together by using natural language processing, semantic web, and machine learning technologies, and the support of Big Data Infrastructure. Paragraph 0026 teaches the data cleaning and filtering unit 232 may filter duplicative or incomplete entities. Paragraph 0029 teaches different formats of an identical field (e.g., an address or movie title) retrieved from different sources may be unified to remove duplication. Note: Machine learning technologies used in cited references data system is reasonably interpreted include the use of machine learning technologies to accomplish identification of identical fields or duplicative entities.]


As to claim 14:
Sonmez discloses:
The processing system of Claim 13, wherein machine learning algorithm [Paragraph 0022 teaches data system may acquire, extract, and analyze knowledge, and may further link distributed knowledge bases together by using natural language processing, semantic web, and machine learning technologies, and the support of Big Data Infrastructure. Paragraph 0026 teaches the data cleaning and filtering unit 232 may filter duplicative or incomplete entities. Paragraph 0029 teaches different formats of an identical field (e.g., an address or movie title) retrieved from different sources may be unified to remove duplication.] is a 

Sonmez and Agarwal discloses all of the limitation as set forth in claim 8, 11, and 13.
Agarwal also discloses: 
clustering algorithm [Paragraph 0039 teaches one tool for identifying and exploiting the relationships between nodes connected in a graph is clustering. In such clustering, pairwise connection between two nodes indicates a similarity or affinity between them. Conversely, pairwise disconnection represents a dissimilarity. A goal of graph clustering is to partition the nodes into clusters in which the nodes within the same cluster have more connections than those in other clusters].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sonmez, by incorporating tool for identifying and exploiting the relationships between nodes connected in a graph is clustering, as taught by Agarwal (Paragraph 0039), because both applications are directed to entity processing; incorporating tool for identifying and exploiting the relationships between nodes connected in a graph is clustering can improve the accuracy and effectiveness of the conventional query-term based query recommendation systems (see Agarwal Paragraph 0009).

As to claim 15:

A non-transitory computer-readable medium comprising computer-executable instructions that, when executed by a processor of a processing system, cause the processing system to perform a method for generating a unified knowledge graph, the method comprising: 
receiving entity data from a data source comprising a plurality of entities [Paragraph 0005 teaches acquiring data related to a plurality of entities from a plurality of heterogeneous data sources based on a customized acquisition configuration]; 
disambiguating the entities of entities of to identify one or more sets of related entities; [Paragraph 0026 teaches data from multiple sources may be cleaned or normalized to have the same format. For example, an extracted address "37 MAIN STREET" may need to be transformed into "37 Main St." to fit into a naming convention of existing data sources. Note: The examiner interprets the cleaning and normalizing data to be the claimed disambiguating the entities, wherein the examiner reasonably interprets data cleaned normalized from to be an identification of one or more sets of related entities.];
creating a master node for every set of related entities of the one or more sets of related entities [Paragraph 0040 teaches the graph database 610 contains information or contents centered around the entity of movie Fight Club, describing its music producer and lead actor Brad Pitt. The graph database 620 contains information centered around the entity of another movie Ocean's Twelve, describing its director and lead actor George Clooney. 
Note: The examiner interprets the entities, Fight Club and Oceans Twelve, to read on the claimed creating a master node, wherein information centered around Fight Club and Oceans Twelve individually are interpreted to be master or prime node because the music producer and lead actor Brad Pitt entities centered around and connected to Fight Club read on the claimed related entities of the one or more sets of related entities.]
creating entity relationships between the master node for each respective set of related entities and each of the entities in the respective set of entities [Paragraph 0040 teaches the graph database 610 contains information or contents centered around the entity of movie Fight Club, describing its music producer and lead actor Brad Pitt. The graph database 620 contains information centered around the entity of another movie Ocean's Twelve, describing its director and lead actor George Clooney. 
Note: The examiner interprets the entities, Fight Club and Oceans Twelve, to read on the claimed creating a master node, wherein information centered around Fight Club and Oceans Twelve individually are interpreted to be master or prime node because the music producer and lead actor Brad Pitt entities centered around and connected to Fight Club read on the claimed related entities of the one or more sets of related entities. The connections between Fight Club and the entities or information surrounding Fight Club are interpreted to read on the claimed creating entity relationships between the master node for each respective set of related entities and each of the entities in the respective set of entities.]; and
forming a unified knowledge graph based on a plurality of subgraphs, [Paragraph 0040 teaches the knowledge base 600 may be generated by integrating a number of graph databases including graph databases 610, 620, 630, and 640. Thus, mapping relationships between the entities of different graph databases may lead to the entity-centric knowledge base 600 with enriched information related to its entities. Paragraph 0041 and Figure 7 teach data from various sources for each entity may be unified to yield a single result. In step 760, based on the extracted entities, discovered entities and/or relations may be added into a knowledge base. The added entities/relations may be linked to the existing entity relations/properties. Note: The examiner interprets integrating a number of graph databases including graph databases 610, 620, 630, and 640 to be the claimed forming a unified knowledge graph based on a plurality of subgraphs, wherein an entity-centric knowledge base 600 formed by integrating a number 

Sonmez discloses most of the limitation as set forth in claim 15 but does not appear to expressly disclose exporting the node for every set of related entities of the one or more sets of related entities, the entity relationships, and the entities within the respective type-specific group to a type-specific subgraph, forming a plurality of type-specific groups of entities based on the received entity data; for each respective type-specific group of entities of the plurality of type- specific groups of entities, type-specific group, respective type-specific groups, and each type specific subgraph.
Agarwal discloses: 
exporting the node for every set of related entities of the one or more sets of related entities, the entity relationships, and the entities within the respective type-specific group to a type-specific subgraph [Paragraph 0012 teaches dividing an input graph of nodes into a plurality of first type subgraphs and generating one or more first type clusters for each first type subgraph. Paragraph 0095 teaches one or more clusters of the nodes of each first partition is generated. By way of review, non-uniform data contains underlying structure due to the heterogeneity of the data. The objective of this clustering is to identify sets of “related” nodes is the graph by grouping the nodes of the graph into clusters taking into consideration the edge structure of the graph in such a way that there should be 
forming a plurality of type-specific groups of entities based on the received entity data; for each respective type-specific group of entities of the plurality of type- specific groups of entities, type-specific group, and respective type-specific groups [Paragraph 0122 teach an entity is, in a general sense, a description of some sort of real word object or item. That is, an entity is a representation of a real-world concept versus a Web document, for example. Entities sharing common attributes may be grouped into entity types];
each type specific subgraph [Paragraph 0012 teaches dividing an input graph of nodes into a plurality of first type subgraphs and generating one or more first type clusters for each first type subgraph. Note: The examiner interprets each first type subgraph reads on the claimed each type of subgraph, wherein each first type subgraph is interpreted to be a plurality of type specific subgraphs.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sonmez, by incorporating entities sharing common attributes may be grouped into entity types and a plurality of type subgraphs, as taught by Agarwal (Paragraph 0012 and 0122), because both applications are directed to entity processing; incorporating Entities sharing common attributes may be grouped into entity types improved data graph processing that can improve the accuracy and effectiveness of the conventional query-term based query recommendation systems (see Agarwal Paragraph 0009).


Ravizza discloses:
the unified knowledge graph comprises only master nodes associated with each of related entities in each subgraph [Column 8 Lines 50-54 teach the lowest level L0 206 (i.e., the fact level in which all nodes include elementary facts) may represent a traditional knowledge graph, in which nodes are connected via links or edges, potentially with an integrated distance functions via weights of the edges. Column 8 Lines 58-65 teach each sub-graph may be represented by one node in the next higher level layer. For example, node 210 represents the sub-graph 208. The node 212 of sub-graph 208 represents an area, or a portion, of the lowest layer L0 206 of the complete knowledge graph. This way, elementary facts are all stored on the lowest layer 206 of the knowledge graph 200. The upper layers L1 204 and L2 202 include only summary nodes of the lower layer levels. 
Note: Nodes in smaller graphs that are summaries of elementary facts in larger graphs in lower layer levels are interpreted to make up the claimed unified knowledge graph, wherein the summary nodes are interpreted to be the claimed master nodes and summary nodes are interpreted read on the claimed master nodes associated with each of related entities in each subgraph. The lower level graphs made up of facts are interpreted to be the claimed subgraphs made up of entities.], and
a number of nodes in the unified knowledge graph is less than a sum of the number of nodes in each subgraph [FIG. 2:202 teaches a graph that includes only summary nodes of lower layer levels. FIG. 2:206 teaches a lower level graph that is summarized in to a single in FIG. 2:204 and graph 208 is summarized into a single node 210 in the graph in layer 202. Note: The graph in layer 202 is interpreted to have less than a sum of the number nodes in each subgraph 206 or 204. The graph in layer 202 or the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sonmez and Aragrawal, by incorporating master nodes that summarize subgraphs and represent the subgraph in upper layer graphs, as taught by Ravizza (Column 8 Lines 58-65 and Figure 2), because all three applications are directed graph processing; incorporating master nodes that summarize subgraphs and represent the subgraph in upper layer graphs provides for the elementary facts to be stored on the lowest layer of the knowledge graph and managing access to data can be more easily applied (see Ravizza Column 8 Lines 62-64 and Column 8 Line 67-Column 9 Line 1).

As to claim 16:
Sonmez discloses:
The non-transitory computer-readable medium of Claim 15, wherein the method further comprises: consolidating entity relationships across the plurality of type-specific subgraphs [Paragraph 0039 teaches multiple data fields for the same entity-related information may be combined or consolidated. Paragraph 0040 teaches the graph databases 610 and 620 may be integrated by specifying relationships linking the graph databases. Note: graph databases 610 and 620 are interpreted to be the claimed plurality of type-specific subgraphs. Combining and consolidating entity-related information is interpreted to be the claimed consolidating entity relationships.]; and creating a database entry in a relationship database relating to any consolidated relationship [Paragraph 0040 teaches the graph databases 610 and 620 may be integrated by specifying relationships linking the graph databases. Mapping relationships between the entities of different graph databases may lead to the entity-centric 

As to claim 17:
Sonmez and Agarwal discloses all of the limitation as set forth in claim 15.
Agarwal also discloses: 
The non-transitory computer-readable medium of Claim 15, wherein forming a plurality of type-specific groups of entity data based on the received entities comprises: determining a type for each respective entity of the plurality of entities based on a label associated with the respective entity [Paragraph 0122 teach an entity is, in a general sense, a description of some sort of real word object or item. That is, an entity is a representation of a real-world concept versus a Web document, for example. Entities sharing common attributes may be grouped into entity types. Note: The entity types based on shared attributes is interpreted to be the claimed determining a type for each respective entity of the plurality of entities based on a label associated with the respective entity, wherein the attributes are interpreted to be the claimed labels.];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sonmez, by incorporating Entities sharing common attributes may be grouped into entity types, as taught by Agarwal (Paragraph 0122), because both applications are directed to entity processing; incorporating Entities sharing common attributes may be grouped into entity types improved data graph processing that can improve the accuracy and effectiveness of the conventional query-term based query recommendation systems (see Agarwal Paragraph 0009).

As to claim 18:
Sonmez discloses:
The non-transitory computer-readable medium of Claim 15, wherein disambiguating the entities within the respective type-specific group of entities to identify one or more sets of related entities within the type-specific group comprises: 
determining a blocked data set from the entity data based on a blocking parameter, wherein:23Client Ref. No.: 1911227US P+S Ref. No.: INTU/0368USthe blocked data set comprises data regarding a first set of entities, and the first set of entities is a subset of a second set of entities [Paragraph 0026 teaches extract entity-related data, map the data to a corresponding domain ontology and store the data in a Hadoop Distributed File System (HDFS) 256 for post processing. Note: Extracted entity related and mapping the data to domain ontology is interpreted to be the claimed determining a blocked data set and mapping the data corresponding to a corresponding domain ontology is interpreted to be blocking parameter is interpreted to be the claimed determining a blocked data set based on a blocking parameter. The domain ontology is interpreted to be the claimed blocking parameter, wherein the domain ontology is used to map the data to a corresponding domain ontology. In other words, the mapping is based on the domain ontology, therefore making it a parameter in which to base the mapping. The extracted entity related data is interpreted to be the claimed second set of entities and the mapped entitity-related data to corresponding domain ontology is interpreted to be the claimed first set of entities. The corresponding domain ontology is interpreted to represent separate mappings to corresponding or separate domain ontologies, therefore teaching the claimed blocked data sets.]; and matching at least two entities in the first set of entities in the blocked data set [Paragraph 0026 teaches the data cleaning and filtering unit 232 may filter duplicative or incomplete entities. Note: Duplicative entities is interpreted to be the claimed matching at least two entities, wherein the data cleaning and filtering is interpreted to be a .

Sonmez and Agarwal discloses all of the limitation as set forth in claim 15.
Agarwal also discloses: 
entity data in the respective type-specific group, represented in the respective type-specific group of entities [Paragraph 0122 teach an entity is, in a general sense, a description of some sort of real word object or item. That is, an entity is a representation of a real-world concept versus a Web document, for example. Entities sharing common attributes may be grouped into entity types. Note: The entity types based on shared attributes is interpreted to be the claimed type-specific group of entities.];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sonmez, by incorporating entities sharing common attributes may be grouped into entity types, as taught by Agarwal (Paragraph 0122), because both applications are directed to entity processing; incorporating entities sharing common attributes may be grouped into entity types improved data graph processing that can improve the accuracy and effectiveness of the conventional query-term based query recommendation systems (see Agarwal Paragraph 0009).

As to claim 19:
Sonmez discloses:
The non-transitory computer-readable medium of Claim 18, wherein matching the at least two entities in the first set of entities in the blocked data set comprises matching the at least two entities based on at least one identical attribute associated with each entity [Paragraph 0029 teaches different formats of an identical field (e.g., an address or movie title) retrieved from different sources 

As to claim 20:
Sonmez discloses:
The non-transitory computer-readable medium of Claim 18, wherein matching the at least two entities in the first set of entities in the blocked data set comprises matching the at least two entities based on a machine learning algorithm [Paragraph 0022 teaches data system may acquire, extract, and analyze knowledge, and may further link distributed knowledge bases together by using natural language processing, semantic web, and machine learning technologies, and the support of Big Data Infrastructure. Paragraph 0026 teaches the data cleaning and filtering unit 232 may filter duplicative or incomplete entities. Paragraph 0029 teaches different formats of an identical field (e.g., an address or movie title) retrieved from different sources may be unified to remove duplication. Note: Machine learning technologies used in cited references data system is reasonably interpreted include the use of machine learning technologies to accomplish identification of identical fields or duplicative entities.]

Response to Arguments
The following is in response to Applicant’s arguments filed on December 16, 2020 directed Claim Rejections - 35 USC § 103. Applicant’s arguments regarding amended claims have been fully and respectfully considered, but are moot in view of new grounds of rejections as necessitated by the amendments.



Applicant presents the following arguments in December 16, 2020 remarks page 12:
“…independent Claims 1, 8, and 15 are not directed to an abstract idea, and more specifically to a mental process. Further, these claims integrate any alleged abstract idea into a practical application by improving the functioning a computer, as described above with respect to the claim language and the specification.”

Examiner respectfully presents the following response to Applicant’s amendments and remarks:
Applicant’s arguments have been fully considered but they are not persuasive. Regarding independent claims 1, 8, and 15, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. For example, but for the limitations stating “receiving entity data from a data source comprising a plurality of entities” and “exporting the master node for every set of related entities of the one or more sets of related entities, the entity relationships, and the entities within the respective type-specific group to a type-specific subgraph”, the mention of “forming”, “disambiguating”, and “creating”,  in the context of this claim, encompasses a user mentally grouping entities based on type and thinking of relationship between entities. The examiner also maintains the judicial exception is not integrated into a practical application by additional elements. In particular, claim 1 recites receiving entity data from a data source comprising a plurality of entities and exporting the master node for every set of related entities of the one or more sets of related entities, the entity relationships, and the entities within the respective type-specific group to a type-specific subgraph. Receiving entity data from 
Therefore, in view of the Applicant’s arguments and amendments, the examiner respectfully submits claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Receiving entity data from a data source comprising a plurality of entities and exporting the master node for every set of related entities of the one or more sets of related entities, the entity relationships, and the entities within the respective type-specific group to a type-specific subgraph is interpreted to be well understood, routine and conventional activity (Receiving or transmitting data over a network e.g., using the internet to gather data, Symantec (see MPEP 2106.05(d))). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. To further elaborate, the additional limitation of receiving entity data from a data source comprising a plurality of entities and exporting the master node for every set of related entities of the one or more sets of related entities, the entity relationships, and the entities within the respective type-specific group to a type-specific subgraph does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762.  The examiner can normally be reached on Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/E.E./Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169